Exhibit 10.14
 
 
THIS NOTE, AND THE SECURITIES INTO WHICH IT IS CONVERTIBLE (COLLECTIVELY, THE
“SECURITIES”), HAVE NOT BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE.  THE SECURITIES
ARE BEING OFFERED PURSUANT TO A SAFE HARBOR FROM REGISTRATION UNDER REGULATION D
PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”).  THE
SECURITIES ARE “RESTRICTED” AND MAY NOT BE OFFERED OR SOLD UNLESS THE SECURITIES
ARE REGISTERED UNDER THE ACT, PURSUANT TO REGULATION D OR PURSUANT TO AVAILABLE
EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE ACT AND THE COMPANY WILL BE
PROVIDED WITH OPINION OF COUNSEL OR OTHER SUCH INFORMATION AS IT MAY REASONABLY
REQUIRE TO CONFIRM THAT SUCH EXEMPTIONS ARE AVAILABLE.  FURTHER HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE MADE EXCEPT IN COMPLIANCE WITH
THE ACT.
 
 
Cargo Connection Logistics Holding, Inc.
 
 
12% Convertible Debenture January 15, 2010
 
No.  CCLH-002
US$200,000.00



This Convertible Promissory Note (the “Note”) is issued on January 15, 2010,
(the “Closing Date”) by Cargo Connection Logistics Holding, Inc., a Florida
corporation (the “Company”), to Target Temporaries, Inc. (together with its
permitted successors and assigns, the “Holder”) pursuant to exemptions from
registration under the Securities Act of 1933, as amended.
 
 
ARTICLE I.
 
Section 1.01 Principal and Interest.  For value received, the Company hereby
promises to pay to the order of the Holder three hundred and sixty five (365)
days from the Closing Date, the principal sum of Two Hundred Thousand
Dollars (US $200,000.00), together with interest on the unpaid principal of this
Note at the rate of twelve percent (12%) compounded monthly (the “Initial
Interest Rate”), effective from the Original Promissory Note dated June 30,
2007. The entire principal amount and all accrued interest shall be either (a)
paid to the Holder three hundred and sixty five (365) days from the date set
forth above or (b) converted in accordance with Section 1.02 herein provided,
however, that in no event shall the Holder be entitled to convert this Note for
a number of shares of Common Stock in excess of that number of shares of Common
Stock which, upon giving effect to such conversion, would cause the aggregate
number of shares of Common Stock beneficially owned by the Holder and its
affiliates to exceed 4.99% of the outstanding shares of the Common Stock
following such conversion.
 
 
1

--------------------------------------------------------------------------------

 
 
Section 1.02 Optional Conversion.  The Holder of this Note has the right, at the
Holder’s option, at any time prior to payment in full of the principal balance
and all accrued interest of this Note to convert this Note (“Optional
Conversion”), in accordance with the provisions of Section 1.02 hereof, in whole
or in part, into fully paid and nonassessable shares of Common Stock of the
Company (“Common Stock”). The number of shares of Common Stock into which this
Note may be converted (“Conversion Shares”) pursuant to this Section 1.02 shall
be determined at the price per share (the “Conversion Price”) equal to the
lesser of (a) an amount equal to $0.005 (the “Fixed Conversion Price”), or
(b) an amount equal to eighty percent (80%) of the average closing price of the
Company’s Common Stock, for the five (5) trading days immediately preceding the
Conversion Date (as defined herein).  For an Optional Conversion of this Note,
the Holder hereof shall deliver written notice thereof, substantially in the
form of Exhibit “A” to this Note, with appropriate insertions (the “Conversion
Notice”), to the Company at its address as set forth herein.  The date upon
which the conversion shall be effective (the “Conversion Date”) shall be deemed
to be the date set forth in the Conversion Notice.
 
Section 1.03 Fractional Shares.  No fractional shares of Common Stock shall be
issued upon conversion of this Note. In lieu of the Company issuing any
fractional shares to the Holder upon the conversion of this Note, the number of
shares issued upon the conversion of this Note shall be rounded up to the
nearest whole share.  At its expense, the Company shall, as soon as practicable
after conversion, issue and deliver to the Holder at its principal office a
certificate or certificates for the number of shares of such Common Stock to
which the Holder shall be entitled upon such conversion (bearing such legends as
are required by the Subscription Agreement and applicable state and federal
securities laws in the opinion of counsel to the Company), together with any
other securities and property to which the Holder is entitled upon such
conversion under the terms of this Note.
 
Section 1.04 Reservation of Common Stock.  The Company shall reserve and keep
available out of its authorized but unissued shares of Common Stock, solely for
the purpose of effecting the conversion of this Note, such number of shares of
Common Stock as shall from time to time be sufficient to effect such conversion,
based upon the Conversion Price.  If at any time the Company does not have a
sufficient number of Conversion Shares authorized and available, then the
Company shall call and hold a special meeting of its stockholders within thirty
(30) days of that time for the sole purpose of increasing the number of
authorized shares of Common Stock.
 
Section 1.05 Paying Agent and Registrar.  Initially, the Company will act as
paying agent and registrar.  The Company may change any paying agent, registrar,
or Company-registrar by giving the Holder not less than ten (10) business days’
written notice of its election to do so, specifying the name, address, telephone
number and facsimile number of the paying agent or registrar.  The Company may
act in any such capacity.
 
ARTICLE II.
 
Section 2.01 Amendments and Waiver of Default.  The Note may not be
amended.  Notwithstanding the above, without the consent of the Holder, the Note
may be amended to cure any ambiguity, defect or inconsistency, or to provide for
assumption of the Company obligations to the Holder.
 
 
2

--------------------------------------------------------------------------------

 
 
ARTICLE III.
 
Section 3.01 Events of Default.  An Event of Default is defined as follows:
(a) failure by the Company to pay amounts due hereunder within fifteen (15) days
of the date of maturity of this Note or in the events of bankruptcy or
insolvency.  Upon the occurrence of an Event of Default, the Holder may, in its
sole discretion, accelerate full repayment of all Notes outstanding and accrued
interest thereon, convert all Notes outstanding and accrued interest thereon
into shares of Common Stock pursuant to Section 1.02 herein.
 
 
ARTICLE IV.
 
Section 4.01 Rights and Terms of Conversion.  This Note, in whole or in part,
may be converted at any time following the Closing Date or the date set forth in
the Conversion Notice, into shares of Common Stock at a price equal to the
Conversion Price as described in Section 1.02 above.
 
Section 4.02 Re-issuance of Note.  When the Holder elects to convert a part of
the Note, then the Company shall reissue a new Note in the same form as this
Note to reflect the new principal amount.
 
 
ARTICLE V.
 
Section 5.01 Anti-dilution.  In the event that the Company shall at any time
subdivide the outstanding shares of Common Stock, or shall issue a stock
dividend on the outstanding Common Stock, the Conversion Price in effect
immediately prior to such subdivision or the issuance of such dividend shall be
proportionately decreased, and in the event that the Company shall at any time
combine the outstanding shares of Common Stock, the Conversion Price in effect
immediately prior to such combination shall be proportionately increased,
effective at the close of business on the date of such subdivision, dividend or
combination as the case may be.
 
 
ARTICLE VI.
 
Section 6.01 Notice.  Notices regarding this Note shall be sent to the parties
at the following addresses, unless a party notifies the other parties, in
writing, of a change of address:
 
If to the Company, to:
Cargo Connection Logistics Holding, Inc.
P.O. Box 248
East Meadow, NY  11554
Attention: Scott Goodman, Chief Executive Officer
Telephone: (888) 886-4610
Facsimile:  (888) 880-4225

 
 
3

--------------------------------------------------------------------------------

 
 

       
With a copy to (which shall not constitute notice):
Anslow & Jaclin, LLP
 
195 Route 9, Suite 204
 
Manalapan, NJ 07726
 
Attention: Gregg E. Jaclin
 
Telephone: (732) 409-1212
 
Facsimile: (732) 577-1188
   
If to the Holder:
Target Temporaries, Inc.
 
900 Walt Whitman Road
 
Melville, NY 11747
 
Attention: Mark Butensky
Telephone: (631) 385-5627
 
Facsimile: (631) 385-5186
   



Section 6.02 Governing Law.  This Note shall be deemed to be made under and
shall be construed in accordance with the laws of the State of New York without
giving effect to the principals of conflict of laws thereof.  Each of the
parties consents to the jurisdiction of any Federal Court located in New York in
connection with any dispute arising under this Note and hereby waives, to the
maximum extent permitted by law, any objection, including any objection based on
forum non conveniens to the bringing of any such proceeding in such
jurisdictions.
 
Section 6.03 Severability.  The invalidity of any of the provisions of this Note
shall not invalidate or otherwise affect any of the other provisions of this
Note, which shall remain in full force and effect.
 
Section 6.04 Entire Agreement and Amendments.  This Note represents the entire
agreement between the parties hereto with respect to the subject matter hereof
and there are no representations, warranties or commitments, except as set forth
herein.  This Note may be amended only by an instrument in writing executed by
the parties hereto.
 
Section 6.05 Counterparts.  This Note may be executed in multiple counterparts,
each of which shall be an original, but all of which shall be deemed to
constitute on instrument.
 
IN WITNESS WHEREOF, with the intent to be legally bound hereby, the Company as
executed this Note as of the date first written above.
 

 
Cargo Connection Logistics Holding, Inc.
     
By:______________________
 
Name:           Scott Goodman
 
Title:           Chief Executive Officer



 
4

--------------------------------------------------------------------------------

 
 
EXHIBIT “A”
 
NOTICE OF CONVERSION
 
(To be executed by the Holder in order to Convert the Note)
 
TO:
 



The undersigned hereby irrevocably elects to convert US$                      
of the principal amount of the above Note into Shares of Common Stock of Cargo
Connection Logistics Holding, Inc., according to the conditions stated therein,
as of the Conversion Date written below.
 
Conversion Date:
 
Applicable Conversion Price:
 
Signature:
 
Name:
 
Address:
 
Amount to be converted:
US$                                                                                      
Amount of Note unconverted:
US$                                                                                      
Conversion Price per share:
US$                                                                                      
Number of shares of Common Stock to be issued:
 
Please issue the shares of Common Stock in the following name and to the
following address:
 
Issue to:
 
Authorized Signature:
 
Name:
 
Title:
 
Phone Number:
 
Broker DTC Participant Code:
 
Account Number:
 




 
5